DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Information Disclosure Statement

	2.	The Information disclosure Statement(s) filed 12/15/2020  have been considered.  Initialed copies of the Form 1449 are enclosed herewith.
Specification
3.	The disclosure is objected to because of the following informalities: p. 4, [0010], line  22 recites “quires”, should this recite -–queries--? 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “extracting the identified claim data based on a comparison of the analysis of identified claim data and the retrieved expert information associated with 
the claim data by normalizing a range of features of the analyzed data.”  It is unclear where the claim data is extracted from.  It is unclear if the data is extracted from a database or other location.  There seems to be a step missing here rendering the claim indefinite.
	Claims 8 and 15 have similar limitations and are rejected accordingly.
The  remaining claims are rejected due to the dependency to claims 1, 8 and 15.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s)  1 claim(s) to illustrate, the limitations of:  identifying claim data from a received data set associated with a user; analyzing the identified claim data based on a historical database of claim information associated with the user; retrieving expert information associated with the analysis of the identified claim data; extracting the identified claim data based on a comparison of the analysis of identified claim data and the retrieved expert information associated with the claim data by normalizing a range of features of the analyzed data; dynamically determining an overall risk score associated with the extracted claim data; and in response to the determined overall risk score meeting or exceeding a predetermined threshold of risk, dynamically transmitting the extracted claim data to a different computing device associated with a different user, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices (including hedging, insurance, mitigating risk), but for the recitation of generic computer components. 
Claim 8 recites only a computer program product with program instructions but no computer implementation of similar limitations found in claim 1. Claim 15 has similar limitations found in claim 1.  
 The claims as a whole recite a method of organizing human activity.  The claimed invention allows for identifying eligibility factors associated within the identified insurance claim data, which reduces the intensity in labor required for current insurance claim issue response technology systems to perform individual quires [SIC] for the identified claim, by analyzing claim data based on a historical database of claim data associated with a user; retrieving expert information associated with the claim data; scaling an extraction of claim data based on a comparison of the historical database of claim data and retrieved expert information associated with the claim data; dynamically determining an overall risk score associated with the claim data based on a summation assigned weighted values for a plurality of factors associated with the claim data; and performing a query for additional data associated with the user in response to the overall risk score meeting or exceeding a predetermined threshold of risk which is a fundamental economic practice (including insurance). The mere nominal recitation of a generic computer implemented method (claim 1), a computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media that perform the claimed functions (claim 8), and one or more processors, one or more computer readable storage media, and  program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors (claim 15)  do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements—  a computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media that perform the claimed functions, and one or more processors, one or more computer readable storage media, and  program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors.  The processor(s) is/are recited at a high-level or generality (i.e., as a generic processor executing stored program instructions  performing a generic computer functions of identifying claim data from a received data set…; analyzing the identified claim data based on a historical database of claim information associated with the user; retrieving expert information associated with analysis; extracting the identified claim data; dynamically determine an overall risk score associated with extracted claim data; and in response to determining overall risk score meeting or exceeding a predetermined risk threshold, dynamically transmit the extracted claim data to a different user computing device) such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one or more computer processors to executing stored instructions to implement claimed functions, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.   Dependent claims 2-7, 9-14, 16-20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

		
	Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1, 3-8, 10-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Jost et al. (US 2017/0032088) .
Re-claim 1.  ***In view of the 112(b) rejection above, the limitation, “extracting the identified claim data based on a comparison of the analysis of identified claim data and the retrieved expert information associated with the claim data by normalizing a range of features of the analyzed data”  will be interpreted as –analyzing claim data and expert information associated with the claim data and normalizing a range of features of the analyzed data.-- ***
Jost disclose:
identifying claim data from a received data set associated with a user (incoming claims information pertaining to a beneficiary [0026]); 
analyzing the identified claim data based on a historical database of claim information associated with the user (analyze historical claims data which is used to score current, incoming claims information of the beneficiary [0026]); 
retrieving expert information associated with the analysis of the identified claim data (analysis of claim information based upon information from external data sources- [0078]); 
   extracting the identified claim data based on a comparison of the analysis of identified claim data and the retrieved expert information associated with the claim data by normalizing a range of features of the analyzed data (data is analyzed, edited, summarized and cleaned for each characteristic of data received from external data sources associated with the claim [0078]; normalizing a range of variables [0036]-[0037]); 
dynamically determining an overall risk score associated with the extracted claim data (Characterization score of claim -[0146]; real time scoring occurs as a claim is received and processed by the payer –[0083]); 
and in response to the determined overall risk score meeting or exceeding a predetermined threshold of risk, dynamically transmitting the extracted claim data to a different computing device associated with a different user. (It provides the capability to cost-effectively queue and present only the highest risk and highest value characterization scoring claims to analysts to research or treatment. The high scoring transactions are systematically presented to investigations analysts at 22 and decisions, actions or treatments made at 24, such as pay claim, deny payment or research further.-[0126]).
Re-claim 3: Jost disclose wherein retrieving expert information comprises: performing a query for expert information associated with the analyzed claim data; matching at least two eligibility factors within a plurality of eligibility factors associated with each expert information within the query of expert opinions based on compliance requirements; and retrieving the expert information with at least two matching eligibility factors within the plurality of eligibility factors. (Data is received from external vendors, individual claim variables are determined from the data and include for example, fee amount submitted per claim, sum of all dollars submitted for reimbursement in a claim, number or procedures in the claim…-see [0128]-[0129]; [0038]-[0058]).
Re-claim 4. Jost disclose wherein matching the at least two eligibility factors comprise linking commonalities within the plurality of eligibility factors based on a predetermined set of pre-processing conditions associated with the analyzed claim data.  (Linking commonalities within claim variables between claim submitted as compared to peer group claims-see [0129]).
Re-claim 5. Jost disclose wherein extracting the identified claim data comprises importing the identified claim data into an intermediate database prior to the normalizing of the received data. (Data stored in databases [0128], then normalized variables related to the individual variables for scoring are normalized-[0131]).
Re-claim 6. ***It is noted that the Applicants define “collateral information associated with the user” in the Specification [0010], as “For example, collateral information includes medical records, medical notes, and social care notes.”
Jost disclose adding metadata to the extracted claim data during the importation of the identified claim data into the intermediate database, wherein the metadata is collateral information associated with the user.  (“Examples of characterization variables that may be included in the claims characterization model include, but are not limited to: [0069]  1) Beneficiary health.”)-see [0068]-[0069].
Re-claim 7. Jost disclose:
wherein dynamically determining the overall risk score associated with the extracted claim data comprises: 
identifying a plurality of factors associated with collateral information associated with the extracted claim data (“Examples of characterization variables that may be included in the claims characterization model include, but are not limited to: [0069]  1) Beneficiary health.”)-see [0068]-[0069]; 
assigning a weighted value to each identified factor within the identified plurality of factors based on the collateral information associated with the extracted claim data (calculating G-Value transforms includes assigning weight constants-[0139]); 
and calculating an overall risk score by summing the assigned weight values for each identified factor based on the collateral information associated with the extracted claim data –Final score -[0124], [0161].
Claims 8, 10-14 have similar limitations found in claims 1, 3-7 above, and therefore are rejected by the same art and rationale.
Claims 15, 17-20 has similar limitations found in claims 1, 3-6 above, and therefore are rejected by the same art and rationale.  Furthermore, Jost disclose a computer system comprising one or more processors, one or more computer readable storage media, and program instructions stored in the one or more computer readable storage media for execution by at least one of the one or more processors in [0127].

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jost in view of Tabak et al. (US 2021/0383480)

Re-claim 2. Jost disclose wherein analyzing the identified claim data based on the historical database of claim information comprises: 
determining the claim data within the identified data has a quantitative impact on an overall risk score of the identified claim data (characterization models enable the collection and storage of legitimate historical data such as claims data, that is tagged as normal, typical, good, or acceptable as well as fraudulent, aberrant, incorrect, improper, in order to validate the characterization score and eventually provide a “feedback loop” to enable future weighted non-parametric based unsupervised models or parametric based supervised score model development-[0004]); 
Although Jost disclose using non-parametric based unsupervised models or parametric based supervised models, Jost do not specifically identifying a plurality of eligibility factors within the identified claim data based on the historical database of information associated with the user using a machine learning algorithm and an artificial intelligence algorithm; and comparing the determined claim data to the identified plurality of eligibility factors based on the historical database of claim information associated with the user.
Tabak however, teach an insurance claim analysis system determining a likelihood or confidence level (such as a numeric score) that the analyzed claim is associated with fraud wherein various weights may be assigned to different factors, rules may be applied, and machine learning models may be trained to generate the likelihood of fraud from various information and comparisons [0051] such as patient history-based rules, electronic health record data and past claim data.-[0050]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jost to specifically include identifying a plurality of eligibility factors within the identified claim data based on the historical database of information associated with the user using a machine learning algorithm and an artificial intelligence algorithm and comparing the determined claim data to the identified plurality of eligibility factors based on the historical database of claim information associated with the user as taught by Tabak in order to compare factors concerning an insurance claim to historical claim data using machine learning models trained on identifying discrepancies or abnormal information thereby identifying fraudulent claim submissions.
Claim 9 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.
Claim 16 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.  Furthermore, Jost disclose a computer system comprising one or more processors, one or more computer readable storage media, and program instructions stored in the one or more computer readable storage media for execution by at least one of the one or more processors in [0127].

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oliverez, Manny. “Why Do Doctor Bills Vary Widely?” < https://web.archive.org/web/20201111180115/https://capturebilling.com/why-do-doctor-bills-vary-widely/> Nov. 11, 2020.-cited for how fee schedules are determined for medical provider, Medicare and health insurance companies.

	
	
	
	
	  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694